Emery, Y. C.
This is a bill for alimony and maintenance under the statute, and an application for temporary alimony. The affidavits of the wife as to the circumstances of the separation and the refusal to support, are flatly contradicted by. the husband, but, on considering all the affidavits, I think those upon the part of the wife present a prima facie case entitling her to a trial of the question whether the circumstances of the separation were such as to make the husband’s present offer pending suit, of rooms to *21live in with him, no defence to the suit, because not made with any right to expect it to be accepted.
In the meantime, the husband’s legal obligation to support his wife continues and he should contribute thereto. An order should be advised for alimony penclente lite, at the rate of $7.50 per week, from September 17th, 1912, and a counsel fee of $30, pajrable within thirty days.